 

 

Exhibit 10.10

 

FIRST AMENDMENT LOAN AGREEMENT

 

THIS FIRST AMENDMENT TO LOAN AGREEMENT (this “Amendment”) is made and entered
into as of March 10, 2016 (the “Effective Date”), by and between EDUCATIONAL
DEVELOPMENT CORPORATION, a Delaware corporation (“Borrower”), and MIDFIRST BANK,
a federally charted savings association (“Lender”).

 

BACKGROUND RECITALS

 

A.     Borrower and Lender are parties to that certain Loan Agreement dated as
of December 1, 2015 (the “Loan Agreement”). Unless the context otherwise
requires, capitalized terms used in this Amendment (including the Guarantor
Acknowledgement and Ratification attached hereto) and not otherwise defined
herein have the respective meanings assigned to them in the Loan Agreement.

 

B.     Borrower has requested that Lender increase the Maximum Revolving
Principal Amount from $4,000,000 to $6,000,000, and Lender has agreed to such
request, but only upon the terms and conditions set forth in this Amendment.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties agree as
follows:

 

1.

INCREASE OF REVOLVING LOAN.

 

1.1     Maximum Revolving Principal Amount. Subject to the terms and conditions
set forth in this Amendment, Lender hereby agrees to increase the Maximum
Revolving Principal Amount from $4,000,000 to $6,000,000. Accordingly, the
definition of Maximum Revolving Principal Amount appearing in Exhibit A of the
Loan Agreement is hereby amended in its entirety to read as follows:

 

“Maximum Revolving Principal Amount” means $6,000,000.00, or if the Termination
Date has occurred (and has not been extended by Lender in writing in its sole
discretion), $0.

 

1.2     Replacement Revolving Note. Borrower shall make, execute and deliver a
replacement Promissory Note (Revolving Loan) in the form of Exhibit A attached
hereto (the “Replacement Revolving Note”) payable to Lender in the principal
amount of $6,000,000. From and after the Effective Date, all references in the
Loan Agreement or any other Loan Documents to the Promissory Note evidencing the
Revolving Loan or the Revolving Note shall be deemed references to the
Replacement Revolving Note, together with any and all renewals, extensions or
replacements thereof, amendments or modifications thereto or substitutions
therefor.

 

2.

MODIFICATIONS TO LOAN AGREEMENT.

 

2.1     Borrowing Base. The definition of Borrowing Base appearing in Exhibit A
of the Loan Agreement is hereby amended in its entirety to read as follows:

 

“Borrowing Base” means, as of any calculation date, the sum of (i) 80% of
Eligible Accounts and (ii) 25% of Eligible Inventory; provided, however,
Eligible Inventory shall not be more than 75% of the Borrowing Base.

 

2.2     Borrowing Base Certificate Due Date. The definition of Borrowing Base
Certificate Due Date appearing in Exhibit A of the Loan Agreement is hereby
amended in its entirety to read as follows:

 

“Borrowing Base Certificate Due Date” means the 30th calendar day following the
end of each calendar month. If the Borrowing Base Certificate Due Date is on a
day which is not a Business Day, then the Borrowing Base Certificate Due Date
will be the next Business Day.

 

1

--------------------------------------------------------------------------------

 

 

2.3     Replacement Borrowing Base Certificate. The form of Borrowing Base
Certificate set forth in Exhibit D of Loan Agreement is hereby replaced with
Exhibit D-1 attached to this Amendment.

 

3.

CONDITIONS TO EFFECTIVENESS. This Amendment will be effective as of the
Effective Date, but subject to satisfaction of each of the following conditions
precedent:

 

3.1     Execution of Amendment Documents. The following documents (collectively,
the “Amendment Documents”) shall have been executed by the applicable parties
and delivered to Lender, each in form and substance satisfactory to Lender:

 

 

(a)

this Amendment (including the Guarantor Acknowledgement and Ratification
attached hereto);

 

 

(b)

the Replacement Revolving Note; and

 

 

(c)

an amendment to the Security Instrument (mortgage) covering the Property to
update the description of the indebtedness secured thereby.

 

3.2     Flood Hazard Determination. Lender shall have received evidence
satisfactory to it that the Property is not located in an area designated by the
Secretary of Housing and Urban Development as an area having special flood or
mudslide hazards, and that flood hazard insurance is not required for any credit
to be extended hereunder pursuant to any Applicable Law.

 

3.3     Legal Matters. All legal matters incident to this Amendment shall be
satisfactory to Lender and its counsel.

 

4.

REPRESENTATIONS AND WARRANTIES.

 

4.1     Reaffirmation. Borrower confirms that all representations and warranties
made by it in the Loan Agreement and the other Loan Documents are, and as of the
Effective Date will be, true and correct in all material respects, and all of
such representations and warranties are hereby remade and restated as of the
Effective Date and shall survive the execution and delivery of this Amendment

 

4.2      Additional Representations and Warranties.

 

4.2.1     Power; Transactional Authority; Enforceability. Each Borrower Party
has the requisite power and authority to execute, deliver and carry out the
terms and provisions of the Amendment Documents to which it is a party, and has
taken all necessary actions to authorize its execution, delivery and performance
of the Amendment Documents. Each Borrower Party has duly executed and delivered
the Amendment Documents. The Amendment Documents each Borrower Party executes or
under which such Borrower Party is obligated constitute such Borrower Party's
legal, valid and binding obligations, enforceable in accordance with the terms
of the Loan Documents, as amended by the Amendment Documents, subject to (i) the
effect of any Applicable Bankruptcy Law, or (ii) general principles of equity.

 

4.2.2     No Violation; No Consent. Each Borrower Party's execution, delivery
and performance of the Amendment Documents, and compliance with the terms and
provisions of the Loan Documents, as amended by the Amendment Documents, will
not (i) contravene any Applicable Law, (ii) conflict or be inconsistent with or
result in any breach of any term, covenant, condition or provision of, or
constitute a default under, or result in the creation or imposition of (or the
obligation to create or impose} any lien upon any of the Property or such
Borrower Party's other assets pursuant to the terms of any indenture, mortgage,
deed of trust, agreement or other instrument to which such Borrower Party is a
party or by which such Borrower Party or any of the Property or such Borrower
Party's other assets is bound or may be subject, or (iii) violate any term of
any Borrower Party's certificate of incorporation or other documents and
agreements governing such Borrower Party's existence, management or operation.
No Borrower Party is required to obtain the consent of any other party,
including any Governmental Authority, in connection with the execution,
delivery,

 

2

--------------------------------------------------------------------------------

 

 

performance, validity or enforceability of the Loan Documents, as amended by the
Amendment Documents.

 

4.2.3     Financial Matters. Each Borrower Party financial statement previously
delivered to Lender was prepared in accordance with GAAP and completely,
correctly and fairly present the financial condition and the results of
operations of each Borrower Party on the date and for the period covered by the
financial statements. All other reports, statements and other data that any
Borrower Party furnished to Lender in connection with the Loan are true and
correct in all material respects and do not omit any fact or circumstance
necessary to ensure that the statements are not misleading. Each Borrower Party
(i) is solvent, (ii) is not bankrupt, and (iii) has no outstanding liens, suits,
garnishments, bankruptcies or court actions which may render such Borrower Party
insolvent or bankrupt. Since the date of the last financial statements each
Borrower Party delivered to Lender, no event, act, condition or liability has
occurred or exists, which has had, or may reasonably be expected to have, a
material adverse effect upon (A) such Borrower Party's business, condition
(financial or otherwise) or operations, or (B) such Borrower Party's ability to
perform or satisfy, or Lender's ability to enforce, any of the Indebtedness.

 

4.2.4     Litigation. There are no suits or proceedings (including condemnation)
pending or (to Borrower's knowledge, after reasonable inquiry) threatened
against or affecting any Borrower Party or the Property or involving the
validity, enforceability or priority of any of the Loan Documents. Borrower has
not received notice from any Governmental Authority alleging that any Borrower
Party or the Property is violating any Applicable Law.

 

4.2.5     No Default. No Event of Default currently exists or would exist after
giving effect to the transactions contemplated by this Amendment.

 

5.

MISCELLANEOUS.

 

5.1     Effect of Amendment. The terms of this Amendment shall be incorporated
into and form a part of the Loan Agreement Except as expressly amended, modified
and supplemented by this Amendment, the Loan Agreement shall continue in full
force and effect in accordance with its original stated terms, all of which are
hereby reaffirmed in every respect as of the Effective Date. In the event of any
irreconcilable inconsistency between the terms of this Amendment and the terms
of the Loan Agreement, the terms of this Amendment shall control and govern, and
the agreements shall be interpreted so as to carry out and give full effect to
the intent of this Amendment. All references to the Loan Agreement appearing in
any of the Loan Documents shall hereafter be deemed references to the Loan
Agreement as amended, modified and supplemented by this Amendment.

 

5.2     No Course of Dealing. This Amendment shall not establish a course of
dealing or be construed or relied upon as evidence of any willingness on
Lender's part to grant any future consent or amendment, should any be requested.

 

5.3     Release. Borrower hereby forever releases Lender from any and all liens,
claims, interests and causes of action of any kind or nature (each, a “Claim”)
that it now has or may hereafter have against Lender, and hereby agrees to
indemnify and hold harmless Lender for all Claims that any Person may bring
against Lender that arise under or in connection with the Loan Agreement based
on facts existing on or before the Effective Date.

 

5.4     Ratification and Affirmation. Borrower hereby acknowledges the terms of
this Amendment and ratifies and affirms its obligations under, and acknowledges,
renews and extends its continued liability under, each Loan Document to which it
is a party and agrees that each Loan Document to which it is a party remains in
full force and effect.

 

5.5     Headings. The headings of the sections and subsections of this Amendment
are for convenience of reference only and will not affect the scope or meaning
of the sections of this Amendment

 

3

--------------------------------------------------------------------------------

 

 

5.6     Applicable Law. The Amendment Documents and the rights and obligations
of Borrower and Lender are in all respects governed by, and construed and
enforced in accordance with the Governing Law (without giving effect to its
principles of conflicts of law), except for those terms of the Security
Instruments pertaining to the creation, perfections, validity, priority or
foreclosure of the liens or security interests on the Property located within
the State, which terms will be governed by, and construed and enforced in
accordance with the laws of the State (without giving effect to its principles
of conflicts of law).

 

5.7     Counterparts. This Amendment may be executed in any number of
counterparts with the same effect as if all signers executed the same
instrument. All counterparts of this Amendment must be construed together and
will constitute one instrument.

 

5.8    Reimbursement of Expenses. Borrower agrees to pay or reimburse Lender for
all reasonable out-of-pocket expenses, including Attorneys’ Fees, incurred by
Lender in connection with the negotiation, preparation, execution and delivery
of this Amendment and the other Amendment Documents and the consummation of the
transactions contemplated hereby.

 

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

 

 

4

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
effective as of the Effective Date.

 

 

Borrower:

EDUCATIONAL DEVELOPMENT CORPORATION

a Delaware corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ Randall W. White

 

 

Name:

Randall W. White

 

 

Title:

Chairman, President and CEO

 

 

 

 

 

 

 

 

BORROWER'S SIGNATURE PAGE

TO

FIRST AMENDMENT TO LOAN AGREEMENT

--------------------------------------------------------------------------------

 

 

 

 

Lender:

MIDFIRST BANK, a federally chartered savings association

 

 

 

 

 

 

 

 

 

 

By:

/s/ Marc Short

 

 

Name:

Marc Short

 

 

Title:

Senior Vice President 

 

 

 

 

 

 

 

 

LENDER'S SIGNATURE PAGE

TO

FIRST AMENDMENT TO LOAN AGREEMENT

 

 